DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 6, the phrase “in particular” renders these claims vague and indefinite in as much as it is not known if the terminology following these “in particular” phrases are required features of the claims or not.  Please note that preferences and examples are properly set forth in the specification (but not in the Applicants’ claims).

Allowable Subject Matter
The international examiner has offered EP 1 967 491 A2 and also DE 27 18 076 A1 as alleged inventive step “Y”-type references in the Written Opinion associated w/ PCT/EP2017/001170 (i. e. the Applicants’ parent application).  Within that Written Opinion, the international examiner submitted that the EP 1 967 491 A2 described the base process embraced in the scope of at least the Applicants’ independent claims that includes the general features of subjecting a coke oven off-gas to a catalytic stage for the removal of oxygen, and also subjecting the off-gas to a pressure swing adsorption step for the generation of a purified hydrogen gas product (please note at least the claims, figure 2 and also paragraph number 24 in this EP 1 967 491 A2 for specific details).  The international examiner admitted and conceded that this EP 1 967 491 A2 failed to explicitly teach the Applicants’ claimed step of subjecting the coke oven off-gas to a nonthermal plasma step for the purposes of deoxygenating the off-gas, but submitted that such a difference would have been obvious to the person of ordinary skill in as much as DE 27 18 076 A1 already describes such treatment of a gas in a nonthermal plasma for the same purpose of deoxygenating the gas.
This line of reasoning is not well taken by the U. S. examiner in as much as it is axiomatic in U. S. patent law that some valid motivation must be provided to alter the teachings of the primary reference to arrive at the invention described in the Applicants’ claims without using the Applicants’ own specification as a template for constructing the obviousness rejection and also without relying on prohibited hindsight reasoning to construct the rejection.  The international examiner’s proposed modification seems to be based on the faulty premise that the proposed modification of the teachings of the primary reference (EP 1 967 491 A2) are “within the realm of possibility” in as much the acknowledged difference is allegedly present in the secondary reference (DE 27 18 076 A1).  While the U. S. examiner admits and concedes that many things may be “present within the realm of possibility” in the art, that does not, per se, necessarily makes them obvious.  It is also noted that at least the abstract 
The most relevant references discovered from the search of the U. S. examiner include JP 2002 212 575 A; CN 106 698 343 A and also U. S. 2021/0309517 A1.  This JP 2002 212 575 A mentions a method for treating a coke oven gas that includes the step of removing oxygen out of the gas via a steam reforming step (please note at least the abstract).  This CN 106 698 343 A mentions the treatment of a coke oven gas that includes the step of catalytically removing oxygen out of the gas (please note at least the abstract).  This U. S. 2021/0309517 A1 mentions a method for treating a coke oven gas that includes the step of deoxygenating the gas either through a PSA step (Example 1) or a TSA step (Example 2).  However, none of these JP 2002 212 575 A; CN 106 698 343 A or U. S. 2021/0309517 A1 references teach or suggest the Applicants’ claimed step of deoxygenating the gas via a nonthermal plasma step (as embraced in the scope of at least the Applicants’ independent claims).  Hence, the U. S. examiner will not offer any rejections against any of the Applicants’ claims based on the teachings provided in these JP 2002 212 575 A; CN 106 698 343 A and also U. S. 2021/0309517 A1 references – either alone or taken in combination w/ other art.
In conclusion, all of the Applicants’ claims are allowed over the art of record.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley Silverman can be reached on 571-272-1358. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





tcv
/TIMOTHY C VANOY/Primary Examiner, Art Unit 1736